Title: Thomas Lewis and Samuel McDowell to Virginia Delegates, 14 April 1775
From: Lewis, Thomas,McDowell, Samuel
To: Virginia Delegates

 

To the Honourable Peyton Randolph, Esq; President, Richard Henry Lee, George Washington, Patrick Henry, Richard Bland, Benjamin Harrison, and Edmund Pendleton, Esquires, Delegates from this colony to the General Congressgentlemen,
[14 April 1775]

we have it in command, from the freeholders of Augusta county, by their committee, held the 22d of last February, to present you with their grateful acknowledgments of thanks for the prudent, virtuous, and noble exertions of the faculties with which Heaven has endowed you, in the cause of liberty, and of every thing that men ought to hold sacred, at the late General Congress; a conduct so nobly interesting, that it must command that tribute of applause, not only from this, but succeeding ages. May that sacred flame that has illuminated your minds, and influenced your conduct, in projecting and concurring in so many salutary determinations for the preservation of American liberty, ever continue to direct your conduct, to the latest period of your lives. May the bright example be fairly transcribed on the hearts and reduced into practice by every Virginian, by every American. May our hearts be open to receive, and our arm strong to defend, that liberty and freedom, the gift of Heaven, now banishing from its last retreat in Europe. Here let it be hospitably entertained, in every breast; there let it take deep root, and flourish in everlasting bloom; that, under its benign influence, the virtuously free may enjoy secure repose, and stand forth the scourge and terrour of tyranny and tyrants, of every order and denomination, till time shall be no more. Be pleased, Gentlemen, to accept of their grateful sense of your important services, and of their ardent prayers for the best

interest of this once happy country; and vouchsafe, Gentlemen, to accept of the same from your most humble servants,

 
  
   thomas lewis,
    
  
  
   
   Delegates.
  
  
   samuel m’dowell,
   
  
 

